        Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

LARRY A. LAWSON,                             )
                                             )
                        Plaintiff,           )
                                             )
         v.                                  )              Case No. 18-1100-EFM-ADM
                                             )
SPIRIT AEROSYSTEMS, INC.,                    )
                                             )
                        Defendant.           )

                                 MEMORANDUM AND ORDER

         This matter comes before the court on Non-Party Arconic Inc.’s (“Arconic”)1 Motion to

Quash Subpoena and for Protective Order (ECF No. 302) and defendant Spirit AeroSystems, Inc.’s

(“Spirit”) Motion to Compel Full Compliance with Order (Dkt. 224) Against Arconic (ECF No.

323). The subject motions relate to document and deposition subpoenas Spirit served on Arconic

seeking information relating to the business overlap between the two companies, as well as

plaintiff Larry A. Lawson’s (“Lawson”) involvement with Arconic—subjects that are central to

the issues in this lawsuit.

         Spirit and Arconic already engaged in motion practice over the document subpoena, and

the court ordered Arconic to produce “documents . . . sufficient to show/identify whether Arconic

manufactured, marketed, assembled, or sold and/or offered or provided the specific products and

services that Spirit contends overlapped with its business during the relevant time period.” Lawson

v. Spirit AeroSystems, Inc., No. 18-1100-EFM-ADM, 2020 WL 243598, at *6 (D. Kan. Jan. 16,




    1
      According to Arconic, it separated into two companies on April 1, 2020—Howmet Aerospace
Inc. and Arconic Corporation—and Arconic now calls itself “Howmet.” (ECF No. 349, at 1 n.1.)
For clarity of the record, the court declines to adopt this nomenclature because the subpoenas and
the court’s prior order were directed to Arconic Inc. This order likewise applies to Arconic Inc.,
including its successors in interest.
     Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 2 of 25




2020). After Arconic produced documents relating to only one product (aircraft seat tracks), Spirit

filed a renewed motion to compel because Spirit contends that Arconic failed to comply with the

court’s order. Spirit points to various sources of information that suggest Arconic manufactured,

marketed, and/or sold several additional products during the relevant time period. (See ECF No.

323, at 2.) As explained below, the court grants Spirit’s motion because Arconic did not fully

comply with the court’s January 16 order.

       Arconic’s motion seeks to quash Spirit’s Rule 30(b)(6) deposition subpoena to Arconic.

Arconic originally agreed to produce a Rule 30(b)(6) designee in response to the subpoena. But,

after Spirit took two Arconic fact witness depositions, Arconic reversed course and took the

position that the Rule 30(b)(6) deposition was irrelevant and unnecessary because Spirit already

deposed two witnesses on similar topics. (See ECF No. 303, at 2-3.) As explained below, the

court disagrees. Spirit is clearly entitled to the Rule 30(b)(6) deposition, and Arconic has not

established that the deposition is unnecessary or that it will subject Arconic to undue burden. The

court therefore denies Arconic’s motion to quash and for a protective order.

I.     BACKGROUND

       The background of this lawsuit is more thoroughly set forth in this court’s prior orders,

familiarity with which is presumed. Lawson is Spirit’s former chief executive officer who retired

on July 31, 2016. His Retirement Agreement (“Agreement”) contained non-compete obligations

for two years, until July 31, 2018. In early 2017, Lawson engaged in business dealings with non-

party investment firms Elliott Associates, L.P. and Elliott International, L.P. (collectively,

“Elliott”) to provide consulting services in connection with a proxy contest that Elliott launched

to replace five board members of Arconic. When Spirit learned about this, Spirit notified Lawson

that his involvement with Arconic constituted a breach of his non-compete.



                                                2
     Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 3 of 25




       Lawson’s Agreement prohibited him from serving in various capacities with any business

that is “engaged, in whole or in part, in the Business, or any business that is competitive with the

Business or any portion thereof.” Lawson v. Spirit AeroSystems, Inc., No. 18-1100-EFM, 2018

WL 3973150, at *2, *7 (D. Kan. Aug. 20, 2018). The Agreement defines the term “Business” as

follows:

               We are engaged in the manufacture, fabrication, maintenance,
               repair, overhaul, and modification of aerostructures and aircraft
               components, and market and sell our products and services to
               customers throughout the world (. . . the “Business”).

Id. (emphasis in original). Spirit originally argued that “Business” should be broadly construed to

encompass other aircraft component manufacturers, including Arconic. Id. at *7. But the court

rejected this interpretation and held that the term “Business” means “the specific products and

services provided, marketed, or sold by Spirit.” Id. at *8 (emphasis in original).

       After Lawson became involved with Elliott and Arconic, Spirit stopped paying Lawson

and demanded that he repay what the company had already paid him under the Agreement.

Lawson disputes that he breached the non-compete. He filed this lawsuit seeking to recover what

he believes Spirit owes him.

       A.      Spirit’s Document Subpoena and the Court’s January 16 Order

       In July 2019, Spirit served Arconic with a subpoena containing ten document requests

relating primarily to the nature of Arconic’s business. (See ECF No. 323, at 3-4.) Arconic initially

served objections and responses, and it produced 75 pages of documents. When Spirit and Arconic

could not resolve their disputes over Arconic’s objections, Arconic filed a motion to quash the

document subpoena, and Spirit filed a cross-motion to compel the production of documents

responsive to five of the requests. (See id. at 4; ECF No. 177; ECF No. 186.) Arconic primarily

argued that the court should quash Spirit’s subpoena because the requests at issue sought Arconic’s

                                                 3
     Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 4 of 25




confidential and proprietary information as well as the confidential and proprietary information of

its customers. Arconic also argued that responding to the subpoena would impose an undue

burden. In response, Spirit argued that it was simply seeking documents sufficient to identify the

aerostructures and aircraft components Arconic marketed, manufactured, or sold during the

relevant time period and not confidential or proprietary customer-related information such as

unique design specifications, pricing, sales volumes, or other sensitive information.

       The court determined that “Arconic’s objections [were] largely without merit.” Lawson,

2020 WL 243598, at *1. The court found that, to the extent Spirit was seeking to identify the

aerostructures and aircraft components made, manufactured, or sold by both companies, the

requests at issue were relevant and proportional to the needs of the case. Id. at *4. Especially in

light of that narrow scope, the court further found that Arconic had not substantiated its claims of

undue burden, nor had Arconic shown that complying with the subpoena would require disclosure

of confidential information or that any confidentiality concerns could not be adequately addressed

by the protective order in this case. Id. at *5-*6. The court ordered Arconic to produce, by January

31, 2020, “documents . . . sufficient to show/identify whether Arconic manufactured, marketed,

assembled, or sold and/or offered or provided the specific products and services that Spirit

contends overlapped with its business during the relevant time period.” Id. at *6. Those products

that Spirit contended might overlap included 43 aircraft components listed in its Request No. 7

and aerostructures and aircraft components identified in advertising material created by Arconic

(Request No. 8). See id.

       B.      Spirit’s Depositions of Arconic Witnesses

       In early December 2019, Spirit informed Arconic that it intended to take a Rule 30(b)(6)

deposition and individual depositions of former Arconic board members Patricia Russo (“Russo”)



                                                 4
     Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 5 of 25




and Arthur Collins (“Collins”), and a former Arconic employee named Rodney Heiple (“Heiple”).

(ECF No. 318, at 4; ECF No. 319-1.) After Arconic informed Spirit that Russo’s testimony would

be duplicative of Collins’ testimony, Spirit agreed not to pursue her deposition at that time. (ECF

No. 318, at 4; ECF No. 319-2.) Arconic otherwise agreed to produce Collins, Heiple, and a Rule

30(b)(6) designee. (See ECF No. 318, at 4-5.) During the month of December 2019, Spirit and

Arconic conferred about the Rule 30(b)(6) deposition topics. Arconic had no objection to five of

Spirit’s nine proposed topics, but did raise challenges to the remaining four. (ECF No. 318, at 5;

ECF No. 319-7, at 1.) Spirit narrowed those topics and served Arconic with the subpoenas for

Rule 30(b)(6) and individual testimony on December 31. (ECF No. 318, at 5; ECF No. 319-8.)

       Spirit deposed Collins on February 5. (See ECF No. 303-2.) Collins served on Arconic’s

board of directors from 2010 to 2019. (ECF No. 303, at 8.) He served on various board

committees, including a special committee convened to search for a new chief executive officer

that interviewed Lawson for the position in 2017. (See id.) Spirit questioned Collins primarily

about Elliott’s proxy contest and the process for selecting a new chief executive officer, including

Lawson’s involvement in that process. (See id.) On February 12, Spirit deposed Heiple. (ECF

No. 303-3.) Before Heiple retired, he was Arconic’s Director of Research and Development in the

company’s Engineered Products and Solutions business unit. (Id.) Spirit questioned Heiple

primarily about Arconic’s business and the products it manufactured and sold. (See id. at 8-9.)

These two witnesses prepared for their depositions by meeting with counsel only briefly; they did

not review documents or reach out to anyone else to gather information to prepare for their

depositions. (See ECF No. 303-2, at 4; ECF No. 303-3, at 4-5.)

       On February 12, Arconic informed Spirit that John Roggenburk (“Roggenburk”) would be

its Rule 30(b)(6) witness. (ECF No. 381, at 5; ECF No. 319-9, at 9.) Spirit and Arconic conferred



                                                 5
      Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 6 of 25




on a date and location for the deposition but did not reach agreement. (See ECF No. 319 ¶ 14, at

2.) Later, Arconic offered to designate Collins’ and Heiple’s testimony as Rule 30(b)(6) testimony

in lieu of deposing Arconic’s corporate representative, but Spirit declined this offer. (ECF No.

303, at 7 n.1; ECF No. 318, at 5.)

II.    SPIRIT’S MOTION TO COMPEL

       The court first turns to Spirit’s motion to compel full compliance with the court’s January

16 order. As explained above, in late 2019, Arconic filed a motion to quash Spirit’s document

subpoena, and Spirit filed a motion to compel Arconic to respond. The court granted both motions

in part and compelled Arconic to produce limited documentation in response to Spirit’s Request

Nos. 4-8, which sought information relating to the business overlap between Spirit and Arconic.

See Lawson, 2020 WL 243598, at *6. Specifically, the court ordered Arconic to produce the

following by January 31:

               documents . . . sufficient to show/identify whether Arconic
               manufactured, marketed, assembled, or sold and/or offered or
               provided the specific products and services that Spirit contends
               overlapped with its business during the relevant time period—
               namely, those products and services listed in Request No. 7 or
               referenced in Request No. 8 with respect to the “We’re on it”
               document attached . . . to the subpoena.

(Id.) Request No. 7 listed 43 specific aircraft components: bay frames, bird strike panels; bonded

assemblies; bulkheads; clam shells; crack stoppers; crown frames; doors; door frames, surrounds;

edge frames; fan cowl doors and hinges; flaps; flap tracks; flight deck components; floors; fuselage

chords; fuselage frames, panels, and/or kits; fuselage skins; fuselage stringers; fuselage-to-wing

connections; keel beams; landing gear; lavatory access panels; leading edge skins; nacelle

bulkheads; nacelle structure, skins and doors; nose doublers; pylon bulkheads and spars; pylon

components (including fittings and heat shields); pylon fairings; seat tracks; shear ties; splice

straps; spoilers/flaps; stanchions; structural hook pressure relief; tailcone frames; thrust reversers;
                                                  6
       Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 7 of 25




trailing edge flaps and ailerons; window frames; wing components (including ribs and skins); wing

spars; and winglet tip caps. Id. at *2. The “We’re on it” document—created by Arconic—similarly

listed aircraft components and stated “[Arconic’s] solutions power the skies.” (ECF No. 178-1, at

12.)

        On April 2, Spirit filed a motion to compel Arconic to fully comply with the court’s January

16 order. (See ECF No. 323.) According to Spirit, on January 31, “Arconic produced 32 pages of

redacted documents, all of which appear to be documents evidencing the sale of one product:

aircraft seat tracks.” (Id. at 5; see also ECF No. 324-1.) Spirit believes Arconic failed to produce

documents sufficient to identify all overlapping products. In support of this argument, Spirit relies

on multiple sources, including Arconic press releases, industry publications, Arconic’s

representations to Spirit about its capabilities, documents Boeing produced to Spirit in this

litigation, and Heiple’s deposition testimony.       Spirit asks the court to enter another order

compelling Arconic to promptly and fully comply with the January 16 order. (ECF No. 323, at

12.)

        Arconic’s response admits that, in addition to aircraft seat tracks, it should have produced

documents regarding five more overlapping products and it has now agreed to do so. (ECF No.

349, at 1.) As to the other aircraft components listed in Spirit’s Request No. 7 and the “We’re on

it” document, Arconic contends that it does not actually create those products, but rather only raw

materials and component parts that are then used by other companies to make the aircraft

components and aerostructures themselves. (See id. at 5.) Arconic contends that Spirit has

misconstrued the documents and testimony it relies on to argue that Arconic manufactured,

marketed, assembled, or sold and/or offered or provided any additional overlapping products.




                                                 7
       Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 8 of 25




        A.     Spirit’s Motion is Granted to the Extent It Is Unopposed

        Spirit’s motion is granted to the extent it is unopposed. After Arconic produced documents

that evidenced only its manufacture and sale of aircraft seat tracks, on January 31 Spirit inquired

whether Arconic would be producing additional documents pursuant to the January 16 order. (See

ECF No. 324-5, at 4-5.) In February, Spirit identified other Arconic products it believed fell within

the scope of the court’s order that it had learned about through other documents. (Id. at 1-3.) But

Arconic still did not produce any additional documents. Spirit therefore filed its renewed motion

to compel on April 2. After the court’s preliminary review of the motion, the court was concerned

that Arconic had not complied with the court’s January 16 order and, if so, that another order

compelling production might be futile. Therefore, the court granted Spirit leave to seek any

sanctions it believed were appropriate. (ECF No. 329.) As allowed by the court’s order, Spirit

filed a motion to hold Arconic in contempt in which Spirit also seeks monetary sanctions against

Arconic of at least $35,000 and an adverse inference instruction.2 (ECF No. 338, at 6.)

        Only then did Arconic admit for the first time in its response to Spirit’s motion to compel

that it should have produced documents sufficient to show “that it actually makes fully assembled

(a) fan cowl doors and hinges; (b) lavatory access panels; (c) spoilers/flaps; (d) structural hook

pressure relief; and (e) trailing edge flaps and ailerons.” (ECF No. 349, at 1.) Roggenburk

provided a declaration in support of Arconic’s response in which he explains that he was involved

in collecting documents responsive to the January 16 order. (ECF No. 350 ¶ 5, at 2.) He states

that Arconic has “worldwide facilities in hundreds of locations” and Roggenburk apparently only

looked at what some of Arconic’s facilities produce when he initially collected documents. (Id.)




   2
     As explained below, Spirit’s motion to hold Arconic in contempt is still pending and will be
taken up by the court in a separate order.
                                                 8
     Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 9 of 25




Roggenburk later “expanded the search to other facilities and conferred with additional

individuals” and learned of the five additional overlapping products. (Id.) Arconic claims that its

failure to produce all responsive documents was an unintentional oversight, and it states that it

intends to “immediately produce documents to Spirit reflecting the manufacture, marketing,

assembling, or sale of [the five] additional products.” (ECF No. 349, at 3.) On April 23 and 24,

Arconic produced 250 pages of additional documents to Spirit. (See ECF No. 355, at 2 n.2; ECF

Nos. 356-1 & 356-2.)

       In light of Arconic’s admission and subsequent document production, the court grants

Spirit’s motion as unopposed with respect to fan cowl doors and hinges, lavatory access panels,

spoilers/flaps, structural hook pressure relief, and trailing edge flaps and ailerons.

       B.      Spirit’s Motion Is Otherwise Granted

       To the extent that Arconic opposes Spirit’s motion, Spirit’s motion is also granted. Even

with the additional documents Arconic has now produced, the court is not convinced that Arconic

has applied the correct standards to comply with the court’s January 16 order. Spirit provided the

court with multiple examples of Arconic advertising and/or selling products that Spirit alleges

overlap with its business (in addition to the six products Arconic now admits that it manufactures

and sells). For example, Arconic issued a press release in 2014 stating that it entered into a “long-

term contract to supply aluminum sheet and plate products to Boeing” and that Arconic would be

the “sole supplier to Boeing for wing skins.” (ECF No. 324-3, at 1.) A year later, Arconic issued

a press release stating that it would be forging titanium bulkheads for Lockheed Martin. (ECF No.

324-4, at 1-2.) And Heiple confirmed in his deposition that Arconic supplied wing skins to Boeing

and titanium bulkheads to Lockheed Martin. (See ECF No. 303-3, at 10, 15.)




                                                  9
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 10 of 25




       A 2017 email from an Arconic employee to Spirit (and attached Arconic materials) also

appear to confirm that Arconic manufactures more overlapping products than it now admits. In

that email, the Arconic employee describes the capabilities of Arconic’s two complex machining

facilities in Minnesota and Quebec and states that Arconic could engage in “monolithic

conversion, machining and integrated assemblies of” pylons, spoilers, ailerons, trailing edge flaps,

trailing edge ailerons, vertical leading edges; horizontal wing tips, winglet tip caps, spars, wing

ribs, shear ties; bulkheads, fuselage frames, access doors; and floors, engine and turbine bases.

(ECF No. 325-2, at 1.) Spirit also represents that Boeing has produced documents in this litigation

showing that Arconic sold Boeing “bulkhead forgings, rib assemblies, nacelle support assemblies,

and trunnions.” (ECF No. 323, at 9.)

       In response to these examples, Arconic repeatedly tries to distinguish between its products

that are “assembly-ready” and those that are not. (See ECF No. 349, at 12.) With respect to wing

skins, for example, Arconic contends that its 2014 press release discusses a contract for aluminum

sheet and plate products, which Boeing or a third party would then use to create wing skins;

Arconic states that it did not supply fully assembled and finished wing skins directly to Boeing.

(Id. at 8; ECF No. 350 ¶ 9, at 3-4.) Similarly, Arconic contends that the 2015 press release

discusses a contract to supply titanium raw material. (ECF No. 349, at 10.) Arconic argues that

the bulkheads referenced were “unfinished bulkheads that are built for a particular purchaser (in

this case, Lockheed Martin), which then are customized by the end user to suit their needs.” (Id.;

see also ECF No. 350 ¶ 10, at 4.) The bulkheads supplied are “five to ten times the weight” of the

finished bulkheads that would eventually be installed into aircraft. (ECF No. 349, at 10; ECF No.

350 ¶ 10, at 4.) Ultimately, Arconic appears to believe that only documents relating to “assembly-

ready” products must be produced under the January 16 order, and documents relating to products



                                                10
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 11 of 25




that must be “processed and customized before [they] can be installed in an aircraft” are beyond

the order’s scope. (ECF No. 349, at 12 & 12 n.3.)

       Arconic has self-imposed an improper restrictive gloss on the court’s order. The court did

not order Arconic to produce documents sufficient to show that it manufactured, marketed,

assembled, or sold and/or offered or provided only assembly-ready aerostructures or aircraft

components. Rather, the court ordered Arconic to produce documents related to specifically-

named products. The record evidences that Arconic manufactured, marketed, assembled, or sold

and/or offered or provided at least some of the products described above, even if it did not consider

them to be assembly-ready. Arconic tries to distinguish between “assembly-ready” products and

raw materials by arguing that it cannot be considered to manufacture aircraft doors when all it

manufactures is “the screws and raw metallic materials used to form a door.” (ECF No. 349, at

12.) This attempted distinction is inapposite because it bears no resemblance to the distinctions

Arconic has actually drawn.

       For example, Heiple testified that Arconic manufactured and sold titanium bulkheads to

Lockheed Martin in the relevant time period:

               Q.      So Alcoa was providing the -- or [Arconic] was making the
                       large titanium bulkheads which are the backbone for the
                       aircraft structure for the F-35; is that right?

               A.      That’s correct.

(ECF No. 303-3, at 15.) Arconic tries to discount this testimony because it contends that it

manufactures and sells unfinished bulkheads (e.g., to Lockheed Martin) that are then customized

by the end user to suit their needs. It points to the following comparison between the bulkhead

that Arconic supplies and the finished bulkhead that Lockheed Martin eventually uses, as refined

by a third party and installed by Lockheed Martin:



                                                 11
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 12 of 25




But the fact that Lockheed Martin (or a third party) may perform additional machining or other

operations prior to installing the bulkhead in an aircraft is immaterial. At the end of the day, it is

obvious that Arconic manufactured and sold a “bulkhead.” The same is presumably true for wing

skins, which Heiple testified would require “[a]dditional fabrication steps, including machining

and drilling,” prior to installation on an aircraft. (Id. at 12.) If that is all that was required, Arconic

still manufactured and sold “wing skins.” These examples are wildly different than Arconic’s

aircraft door illustration because Arconic was not manufacturing and selling screws, fasteners, and

raw materials that a customer later used to create its own bulkheads or wing skins. Arconic must

produce documents relating to these products.

        But even under Arconic’s “assembly-ready” distinction (again, a distinction that does not

apply here), the court is not persuaded that Arconic has necessarily produced all responsive

documents. Spirit cites aerospace industry reports prepared by Counterpoint Market Intelligence

Limited (“Counterpoint”) that appear to confirm that Arconic manufactured more “assembly-

ready” products than it admits in its response. Counterpoint defines “aerostructures” as “parts

[that] must be ‘assembly ready.’” (ECF No. 339-3, at 4.) Counterpoint specifically includes wing

skins as an aerostructure, and lists Arconic’s contracts to manufacture wing skins for Boeing and

                                                    12
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 13 of 25




Airbus. (Id. at 4-6.) Counterpoint’s 2016 report also lists various aerostructures contracts entered

into by RTI International Metals, a company that Arconic acquired in 2015. (ECF No. 339-1, at

9-10.)    In 2017 and 2018, Counterpoint estimates that Arconic generated $190 million in

aerostructures sales. (ECF No. 339-2, at 4; ECF No. 339-3, at 4.)

         Arconic also appears to ignore the fact that documents relating to alleged overlapping

products marketed by Arconic also fall within the scope of the January 16 order. As noted above,

Spirit received an email from an Arconic employee stating that the company had two facilities

capable of producing pylons, spoilers, ailerons, trailing edge flaps, trailing edge ailerons, vertical

leading edges; horizontal wing tips, winglet tip caps, spars, wing ribs, shear ties; bulkheads,

fuselage frames, access doors; and floors, engine and turbine bases. (ECF No. 325-2, at 1.) Again,

Arconic’s argument that it did not manufacture, market, assemble, or offer the majority of the

“finished and fully assembled components” listed in this email does not comply with the court’s

order. (ECF No. 349, at 11; see also ECF No. 350 ¶ 8, at 3.) Arconic argues that the email merely

“illustrates the products for which [Arconic] could create the unfinished component.” (ECF No.

349, at 11; see also ECF No. 350 ¶ 8, at 3.) Arconic also states that the “We’re on it” document

was not designed to market that Arconic manufactured all of the components or aerostructures

listed; rather, its “purpose is to show products that [Arconic] could make.” (ECF No. 349, at 6.)

The court rejects Arconic’s attempts to frame these documents as something other than marketing.

The email and the “We’re on it” document clearly market Arconic’s capabilities with respect to

producing aircraft components and aerostructures, not merely raw materials. And, the court notes

that the “We’re on it” document markets the five products that Arconic now admits that it also

manufactures and sells. The court’s January 16 order did not make any distinction between

products that Arconic manufactured and sold versus those products that Arconic only marketed.



                                                 13
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 14 of 25




The court’s order, by its plain terms, ordered Arconic to produce documents sufficient to show the

extent to which it marketed the alleged overlapping products, whether or not it considered those

products to be “assembly-ready” and whether or not they were ever actually manufactured.

        Arconic failed to comply with the court’s January 16 order. Although Arconic has since

produced some additional documents, it still has not fully complied because of its flawed

interpretation of the order’s language. The court therefore grants Spirit’s motion to compel. To

be clear, Arconic is ordered to produce documents sufficient to show whether it has done any one

or more of the following with respect to each of the aircraft components and aerostructures that

Spirit has identified as allegedly overlapping:

                Manufactured
                Marketed
                Assembled
                Sold
                Offered
                Provided

       By May 15, 2020, Arconic must produce documents in compliance with the court’s

January 16 order and this order, without regard to whether it considers the alleged overlapping

products to be “assembly-ready” and without regard to whether overlapping products were only

marketed (and not actually manufactured/sold).         At a minimum, it appears that Arconic’s

supplemental document production should include documents relating to the following products

Spirit identified in its motion: pylon components, winglet tip caps, spars, wing ribs, shear ties,

bulkheads, fuselage frames, doors, floors, and wing skins. There may be more.

       The court is concerned about Arconic’s intransigence in failing to comply with Spirit’s

document subpoena—initially, throughout the meet-and-confer process, and in putting an

improper restrictive gloss on the court’s January 16 order. And although the court is certainly glad

that Arconic belatedly agreed to produce additional documents, Arconic dug in its heels for months

                                                  14
       Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 15 of 25




insisting that it did not have any other documents to produce, then reversed course and admitted

that it had more responsive documents just days after the court invited Spirit to seek sanctions for

Arconic’s noncompliance with the court’s January 16 order. At that point, Arconic produced over

twice as many documents as it had previously produced. And, even now, Arconic continues to

rely on false distinctions that do not exist in the court’s January 16 order. The court therefore

orders Arconic to file a certification on May 15, 2020, signed by a party representative of Arconic

under penalty of perjury and signed by all counsel of record for Arconic in this action. That

certification must confirm that Arconic’s document production is complete; that Arconic has fully

complied with the court’s orders compelling production of documents; and it must describe the

timing, volume, and substance of Arconic’s productions.

III.     ARCONIC’S MOTION TO QUASH AND FOR PROTECTIVE ORDER

         The court turns next to Arconic’s motion to quash the Rule 30(b)(6) deposition. Spirit

seeks to depose an Arconic corporate representative on the following topics:

                    1. Arconic’s internal discussions and communications with
                [Elliott] in 2017 regarding (1) whether and why [Lawson] was or
                was not a good candidate for Arconic’s CEO and/or a member of
                Arconic’s Board of Directors; and (2) whether Lawson had
                continuing obligations to Spirit that would restrict or prohibit him
                from becoming Arconic’s CEO and/or a member of Arconic’s
                Board of Directors.
                    2. Equipment utilized by Arconic for the manufacture of
                aerostructures and aircraft components from April 1, 2013 to July
                31, 2018.
                    3. Aerostructures and aircraft components manufactured,
                marketed, assembled, and/or sold to customers by Arconic
                (excluding fasteners and raw materials) from April 1, 2013 to July
                31, 2018, including but not limited to those that are listed on [the
                attached exhibit].
                    4. With respect to the potential joint development agreement
                between Spirit and Arconic in 2018 (“JDA”), (1) the purpose and
                goal of the JDA, (2) the reason the JDA was not finalized, and (3)
                any areas of overlap in business, competition or potential



                                                15
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 16 of 25




               competition between Spirit and Arconic that formed, in whole or in
               part, the basis for discontinuing pursuit of the JDA.
                   5. Any areas of competition and/or business overlap between
               Arconic and Spirit from April 1, 2013 to July 31, 2018.
                   6. Specific products manufactured, marketed, assembled, and/or
               sold to by Arconic to Boeing or Airbus from April 1, 2013 to July
               31, 2018.
                   7. Any agreements between Arconic on the one hand, and
               Lawson and/or Elliott on the other hand, relating to the following
               during 2017 or 2018: (1) Lawson’s provision of services to Arconic,
               (2) Lawson’s provision of services to Elliott, or (3) Elliott’s
               provision of services to Arconic.
                   8. Any meetings between Arconic and Lawson from December
               1, 2016 through October 31, 2017 regarding the potential of Lawson
               becoming Arconic’s CEO and/or a member of Arconic’s Board of
               Directors.
                   9. The specific aerostructures and aircraft components identified
               on the “We’re On It” document (Metallic-CFRP Aircraft portion) . .
               . that Arconic manufactured, marketed, assembled and/or sold from
               April 1, 2013 to July 31, 2018, as well as the customers/end users of
               those products (if known).

(ECF No. 303-1, at 5.)

       Arconic originally agreed to a corporate representative deposition and, on February 12,

2020, Arconic informed Spirit that Roggenburk would be its Rule 30(b)(6) designee. Arconic later

reversed course and has now filed a motion asking the court to quash Spirit’s Rule 30(b)(6)

deposition subpoena and issue a protective order. (ECF No. 302.) Arconic argues it should not

be required to produce a Rule 30(b)(6) witness because the listed topics are cumulative and

duplicative of other discovery Spirit has already obtained—specifically, Collins and Heiple’s

testimony and documents produced by Arconic—and disproportionate to the needs of the case.

(ECF No. 303, at 5-12.) Arconic also contends that the issue of whether it competes with Spirit is

irrelevant to the parties’ dispute because Lawson never actually became an Arconic board member

or Arconic’s chief executive officer. (Id. at 12.)




                                                 16
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 17 of 25




       Spirit opposes Arconic’s motion. Spirit argues the nine deposition topics seek information

relevant to the overlap in Spirit’s and Arconic’s products and services or information relevant to

whether Lawson was in breach of his non-compete through his involvement with Elliott and

Arconic. (ECF No. 318, at 6-9.) Spirit further argues that the Rule 30(b)(6) testimony it seeks is

not cumulative or duplicative of Collins and Heiple’s testimony because Arconic did not designate

them as corporate representatives, they did not prepare for their depositions like a corporate

representative would be required to under the Federal Rules, and they had gaps in their knowledge.

(See id. at 10-13.) Spirit further contends that Arconic’s document production cannot render a

corporate representative deposition cumulative and duplicative because the production was so

deficient that Spirit was forced to file a second motion to compel Arconic to produce documents.

(Id. at 13.) Spirit also argues that Arconic has failed to establish that producing a corporate

representative is unduly burdensome. (Id. at 9-10.)

       A.      Legal Standards

       A party may issue a deposition subpoena to a corporation under Rule 30(b)(6) and Rule

45. The scope of discovery for a deposition subpoena is the same as the scope of discovery under

Rule 26(b). See Centurion Indus., Inc. v. Warren Steurer & Assocs., 665 F.2d 323, 325 (10th Cir.

1981); In re Syngenta Ag Mir 162 Corn Litig., No. 14-MD-2591-JWL, 2017 WL 386835, at *3

(D. Kan. Jan. 27, 2017). “Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case.” FED. R. CIV.

P. 26(b)(1). In other words, considerations of both relevance and proportionality now expressly

govern the scope of discovery. FED. R. CIV. P. 26(b)(1) advisory committee’s note to the 2015

amendment. Relevance is “construed broadly to encompass any matter that bears on, or that

reasonably could lead to other matter that could bear on, any issue that is or may be in the case.”



                                                17
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 18 of 25




Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978); see Rowan v. Sunflower Elec.

Power Corp., No. 15-9227, 2016 WL 3745680, at *2 (D. Kan. July 13, 2016) (applying

Oppenheimer after the 2015 amendment); see also Kennicott v. Sandia Corp., 327 F.R.D. 454, 469

(D.N.M. 2018) (analyzing the 2015 amendment and concluding that it did not change discovery’s

scope but clarified it, and therefore Oppenheimer still applies). In evaluating proportionality, the

court considers “the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” FED. R. CIV. P. 26(b)(1).

       While the scope of discovery is broad, it is not unlimited. Rule 26(b)(2)(C) requires that

the court “limit the frequency or extent of discovery” if the court determines that “(i) the discovery

sought is unreasonably cumulative or duplicative, or can be obtained from some other source that

is more convenient, less burdensome, or less expensive; (ii) the party seeking discovery has had

ample opportunity to obtain the information by discovery in the action; or (iii) the proposed

discovery is outside the scope permitted by Rule 26(b)(1).” This rule incorporates the Rule

26(b)(1) proportionality standard. See Victor Stanley, Inc. v. Creative Pipe, Inc., 269 F.R.D. 497,

523 (D. Md. 2010) (“Fed. R. Civ. P. 26(b)(2)(C) cautions that all permissible discovery must be

measured against the yardstick of proportionality.”). The court may also grant a protective order

to limit discovery under Rule 26(c)(1). Under that rule, the court may, for good cause, issue an

order “to protect a party or person from annoyance, embarrassment, oppression, or undue burden

or expense.” FED. R. CIV. P. 26(c)(1). The court must also quash or modify a subpoena that

subjects the recipient to undue burden. FED. R. CIV. P. 45(d)(3)(A)(iv).




                                                 18
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 19 of 25




       B.      Relevance

       “When the discovery sought appears relevant on its face, the party resisting the discovery

has the burden to establish that the requested discovery does not come within the scope of

relevance as defined under Rule 26(b)(1), or is of such marginal relevance that the potential harm

occasioned by the discovery would outweigh the ordinary presumption in favor of broad

disclosure.” McBride v. Medicalodges, Inc., 250 F.R.D. 581, 586 (D. Kan. 2008). If relevance is

not apparent on the face of a request, “the party seeking the discovery has the burden to show the

relevancy of the request.” Id.

       Arconic argues the testimony Spirit seeks on whether the two companies are in the same

“Business” is irrelevant because it is undisputed that Lawson “was never hired as a board member

or as the chief executive officer” and he “had no relationship with Arconic whatsoever.” (ECF

No. 303, at 12.) Arconic also briefly argues that the testimony relating to Arconic’s search for a

new chief executive officer is also irrelevant for essentially the same reason, i.e. Lawson was never

selected for the role. (ECF No. 334, at 2.)

       These arguments are without merit. Spirit does not contend that Lawson breached his non-

compete by becoming an Arconic board member or officer. Instead, Spirit alleges that Lawson’s

role as an Elliott consultant in connection with the Arconic proxy contest breached the non-

compete because Spirit and Arconic are in the same “Business.” See Lawson v. Spirit AeroSystems,

Inc., 410 F. Supp. 3d 1195, 1200 (D. Kan. 2019). The court has already found that discovery

relating to whether Spirit and Arconic are in the same “Business” is relevant. See, e.g., Lawson,

2020 WL 243598, at *3 (stating that whether Spirit and Arconic were in the same “Business”

during the relevant time period is “the main issue in this case”). The testimony Spirit seeks on

business overlap (Topics 2-6 and 9) is highly relevant.



                                                 19
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 20 of 25




        Spirit also seeks corporate representative testimony on communications between Arconic

and Elliott regarding Lawson, agreements between Arconic and Lawson and/or Elliott, and

meetings between Arconic and Lawson regarding his potential service as an officer or board

member (Topics 1, 7, and 8). (See ECF No. 318, at 9.) Spirit argues these topics seek relevant

discovery regarding the assistance Lawson provided to Elliott and actions Lawson may have taken

in breach of his non-compete. (See id.) The court agrees with Spirit. Although Lawson never

became an Arconic officer or board member, other actions that shed light on the nature and extent

of his involvement with Elliott and Arconic are clearly relevant to whether his involvement with

them constituted a breach of his non-compete.

        C.      Proportionality

        Discovery must not only be relevant, it must also be proportional. FED. R. CIV. P. 26(b)(1).

Arconic primarily argues that the court should quash Spirit’s subpoena because the testimony

sought is “unreasonably cumulative and duplicative of other discovery Spirit has already taken”

and therefore not proportional to the needs of the case. (ECF No. 303, at 5.) Arconic states that

Collins and Heiple have already “testified on the subject matter of the topics now set forth in the

Rule 30(b)(6) Subpoena; they answered the questions Spirit asked with knowledge of the issues.”

(Id. at 6.) Arconic also states that it has produced documents related to Spirit’s Rule 30(b)(6)

topics. (Id. at 9.) Arconic characterizes Spirit’s pursuit of a Rule 30(b)(6) deposition as an attempt

to take “a third bite at the apple . . . to . . . discover that which Spirit could have, and should have,

already discovered.” (Id. at 3.) In response, Spirit argues that deposing Collins and Heiple should

not preclude Spirit from deposing Arconic’s corporate representative. (ECF No. 318, at 10.)

Spirit’s response points out that neither witness was designated as a corporate representative and

neither prepared for their respective depositions as a Rule 30(b)(6) designee would be required to



                                                   20
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 21 of 25




prepare. (Id. at 11.) Spirit identifies multiple instances where Collins and Heiple’s testimony

revealed their lack of knowledge. (Id. at 11-12.)

       Rule 30(b)(6) requires a corporation to “designate one or more officers, directors, or

managing agents, or designate other persons who consent to testify on its behalf” to “testify about

information known or reasonably available to the organization.” FED. R. CIV. P. 30(b)(6). The

party responding to a Rule 30(b)(6) deposition subpoena “must make a conscientious, good-faith

endeavor to designate the persons having knowledge of the matters sought and to prepare those

persons in order that they can answer fully, completely, and in a non-evasive manner, the questions

as to the relevant subject matters.” McBride, 250 F.R.D. at 584. “[T]he fact that a company’s

employee was deposed under Rule 30(b)(1) does not insulate the company from producing the

same—or another—individual as a corporate representative to give a Rule 30(b)(6) deposition on

the same topic.” Sprint Commc’ns Co., L.P. v. Comcast Cable Commc’ns, LLC, No. 11-2684-

JWL-JPO, 2015 WL 3742929, at *8 (D. Kan. June 15, 2015); see also, e.g., New Jersey v. Sprint

Corp., No. 03–2071-JWL-JPO, 2010 WL 610671, at *2 (D. Kan. Feb. 19, 2010) (“Even if the

substance of the information ultimately provided mirrors that of the testimony given by Sprint’s

former directors and employees, plaintiff is still entitled to tie down the definitive positions of

Sprint itself, rather than that of the individuals who work for Sprint.”); In re Motor Fuel

Temperature Sales Practices Litig., No. 07–MD–1840–KHV, 2009 WL 5064441, at *2 (D. Kan.

Dec. 16, 2009) (“[T]he fact that [the witnesses] addressed the noticed topics when testifying in

their individual capacities is of no consequence.”).

       The court finds the Rule 30(b)(6) deposition Spirit seeks is not unreasonably cumulative

or duplicative of other discovery from Arconic. Arconic did not designate Collins and Heiple as

Rule 30(b)(6) designees in advance of their depositions, but instead told Spirit that Roggenburk



                                                21
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 22 of 25




would be Arconic’s Rule 30(b)(6) designee. The court has carefully reviewed Collins and Heiple’s

deposition transcripts. They had limited knowledge and were in no way prepared to testify as Rule

30(b)(6) designees. Collins was an Arconic board member who was not involved in the company’s

day-to-day operations and did not have knowledge of the specific products that Arconic supplied

to various industries. (ECF No. 302-2, at 8.) He had some knowledge about Arconic’s CEO

search, including its interview of Lawson, because Collins was involved in the process. However,

he did not know anything about Lawson’s non-compete with Spirit or Arconic’s apparent

determination that Lawson was legally restricted from serving as Arconic’s CEO. (Id. at 17-21.)

Heiple had knowledge about Arconic’s internal, technological capabilities. But he admitted that

he would not be the best person to talk about what aircraft components Arconic was actually

making and he repeatedly testified that he did not know “one way or the other” about what aircraft

components or aerostructures Arconic contracted to supply to its customers because that was

beyond his job responsibilities. (See, e.g., ECF No. 303-3, at 9, 11, 16-17, 19, 24, 29.) Likewise,

Arconic’s document production also is not an adequate substitute for the Rule 30(b)(6) deposition.

As discussed above, Arconic’s document production was deficient at the time Spirit took those

depositions. And, even once it is complete, Spirit is entitled to question a witness about those

documents. The other discovery Arconic has provided (or will provide) in no way serves as a fair

substitute for a proper Rule 30(b)(6) deposition. Spirit therefore understandably rejected Arconic’s

after-the-fact offer to designate Collins and Heiple’s testimony as its Rule 30(b)(6) deposition

testimony. (ECF No. 303, at 7 n.1.) The deposition is proportional to the needs of the case.

       D.       Undue Burden

       Arconic also argues the Rule 30(b)(6) deposition subpoena would subject it to undue

burden.     Non-parties responding to Rule 45 subpoenas are generally afforded heightened



                                                22
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 23 of 25




protection from discovery abuse. Speed Trac Techs., Inc. v. Estes Exp. Lines, Inc., No. 08-212-

KHV-JPO, 2008 WL 2309011, at *2 (D. Kan. June 3, 2008). A non-party seeking a protective

order or to quash a deposition subpoena, however, “carries the burden to show good cause and/or

the right to be protected.” Simmons Foods, Inc. v. Willis, 191 F.R.D. 625, 630 (D. Kan. 2000).

Compliance with a subpoena necessarily involves some measure of burden to the producing party.

See EEOC v. Citicorp Diners Club, Inc., 985 F.2d 1036, 1040 (10th Cir. 1993). The court will not

deny discovery simply because compliance will inconvenience a nonparty or subject it to some

expense. See In re EpiPen Mktg., Sales Practices and Antitrust Litig., MDL No. 2785, Case No.

17-md-2785, 2019 WL 1004145, at *3 (D. Kan. Feb. 28, 2019). A nonparty “objecting to a

subpoena has the burden to show that compliance would cause undue burden, typically by

presenting an affidavit or other evidentiary proof of the time and expense involved in responding

to the subpoena.” Id.

       Arconic has made no such showing here. Arconic again primarily argues that Spirit’s Rule

30(b)(6) deposition subpoena is unduly burdensome because of the discovery it has already

provided Spirit. The court rejects this argument for the same reasons discussed above. At the time

Arconic filed its motion, it had produced only approximately 100 pages of documents and two

witnesses—both without significant prior preparation—for approximately five and-a-half hours of

deposition time.3 (See ECF No. 318, at 3-4; ECF Nos. 303-2 & 303-3.) Indeed, Arconic initially

agreed to the deposition and designated Roggenburk to testify on behalf of the company. (See

ECF No. 318, at 5.) By contrast, Spirit notes that Boeing produced over 900 pages of documents




   3
     As discussed supra, Arconic produced an additional 250 pages of documents on April 23 and
24. Any additional productions do not change the court’s conclusion as to whether Arconic has
established undue burden.
                                               23
      Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 24 of 25




to Spirit without seeking court intervention. (ECF No. 318, at 13.) Arconic has not established

that Spirit’s Rule 30(b)(6) deposition subpoena is unduly burdensome.

                                              *****

          In sum, the court finds that Spirit’s Rule 30(b)(6) deposition subpoena to Arconic seeks

relevant, non-cumulative, and non-duplicative information that is proportional to the needs of the

case. Arconic has not established that producing a corporate representative would subject it to

undue burden. The court therefore denies Arconic’s motion on that basis, and orders Arconic to

adequately prepare and produce Roggenburk to testify as its Rule 30(b)(6) designee after Spirit

has had a reasonable opportunity to review Arconic’s supplemental document production.4 Spirit

is directed to submit Roggenburk’s deposition transcript to the undersigned’s chambers as soon as

practicable thereafter, whether a rough draft or a final.

IV.       SPIRIT’S MOTION TO HOLD ARCONIC IN CONTEMPT AND FOR
          SANCTIONS

          The court notes that Spirit’s Motion to Hold Arconic in Contempt (ECF No. 338) and for

other sanctions for Arconic’s failure to comply with the court’s January 16 order remains pending.

The court will await receipt of Arconic’s certification that its document production is complete, as

well as Roggenburk’s deposition transcript. Once the court receives both of those, the court will

take them into consideration in ruling on this motion.

          IT IS THEREFORE ORDERED that Non-Party Arconic Inc.’s Motion to Quash

Subpoena and for Protective Order (ECF No. 302) is denied.

          IT IS FURTHER ORDERED that defendant Spirit AeroSystems, Inc.’s Motion to

Compel Full Compliance with Order (Dkt. 224) Against Arconic (ECF No. 323) is granted. By


      4
       The court encourages Spirit and Arconic to try to reach agreement on a deposition date. If
it is not feasible to complete the deposition before the close of fact discovery, the court would be
amenable to a reasonable extension for this deposition.
                                                 24
    Case 6:18-cv-01100-EFM-ADM Document 367 Filed 04/30/20 Page 25 of 25




May 15, 2020, Arconic must produce all responsive documents and certify compliance as set forth

above.

         IT IS SO ORDERED.

         Dated April 30, 2020, at Topeka, Kansas.

                                                          s/ Angel D. Mitchell
                                                          Angel D. Mitchell
                                                          U.S. Magistrate Judge




                                               25
